UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4396


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES EDWARD HOOPER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:03-cr-00149-1)


Submitted:    November 25, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant. Charles T. Miller, United States Attorney, John
L. File, Assistant United States Attorney, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles      Edward        Hooper     appeals      the    district    court’s

order revoking his supervised release and imposing an eighteen-

month term of imprisonment.                    Specifically, he argues there was

insufficient evidence to support the district court’s finding

that    he   made    his    home     available       for    drug       distribution.      He

contends     the    attendant       eighteen-month          sentence      is    accordingly

unreasonable.        Finding no error, we affirm.

              This court reviews a district court’s revocation of

supervised release for abuse of discretion.                             United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                            The district court

need only find a violation of a condition of supervised release

by a preponderance of the evidence.                      See 18 U.S.C. § 3583(e)(3)

(2006).      Factual determinations informing the conclusion that a

violation occurred are reviewed for clear error.                                See United

States v. Carothers, 337 F.3d 1017, 1018 (8th Cir. 2003); United

States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).                             We conclude

that there was sufficient evidence to support the revocation of

supervised release.

              We further find Hooper’s sentence reasonable.                             This

court     will     affirm      a    sentence        imposed      after     revocation     of

supervised       release       if   it    is    within     the   applicable       statutory

maximum      and    is   not    plainly        unreasonable.           United    States   v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert. denied,

                                                2
127 S. Ct. 1813 (2007).              Hooper’s eighteen-month sentence was

within the advisory policy statement range of twelve to eighteen

months and was well below the statutory maximum of two years.

See 18 U.S.C. § 3583(e)(3).                 Furthermore, the district court

considered the 18 U.S.C. § 3553(a) (2006) factors in sentencing

Hooper, noting Hooper’s medical and mental health history, his

minimal     criminal    history,      his       involvement    in     drug   activity

similar to conduct leading to his prior conviction, and his lack

of   success     with    drug       treatment.         Applying       the    analysis

articulated in Crudup, we find Hooper’s sentence for violating

the conditions of his supervised release is not unreasonable,

much less plainly unreasonable.

              Accordingly,     we    affirm      the   district       court’s    order

revoking Hooper’s supervised release and imposing an eighteen-

month   sentence.       We    dispense      with    oral    argument    because      the

facts   and    legal    contentions      are     adequately     presented       in   the

materials     before    the   court     and      argument     would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                            3